Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 1 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 2 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 3 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 4 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 5 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 6 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 7 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 8 of 36
Case 18-82075-CRJ11   Doc 38     Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                               Document      Page 9 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 10 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 11 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 12 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 13 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 14 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 15 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 16 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 17 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 18 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 19 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 20 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 21 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 22 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 23 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 24 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 25 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 26 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 27 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 28 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 29 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 30 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 31 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 32 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 33 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 34 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 35 of 36
Case 18-82075-CRJ11   Doc 38 Filed 10/09/18 Entered 10/09/18 09:13:38   Desc Main
                            Document    Page 36 of 36
